DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell US 2014/0191499 (hereinafter Campbell) in view of Rutherford US 5535628 (hereinafter Rutherford).

    PNG
    media_image1.png
    574
    668
    media_image1.png
    Greyscale

Re. Cl. 17, Rutherford discloses: A method (Fig. 12); with a vessel arrangement (see 10s, Fig. 12) including at least first, second, third and fourth vessels, the vessel arrangement disposed in a container in a two-by-two stacked configuration (see Fig. 12) having a central space (see annotated figure 12). 
(Fig. 1) with a vessel arrangement including at least first, second and third vessels (see Fig. 1, vessels 90-91 and 32).  Re. Cl. 17, Rutherford discloses inserting a first interior rail assembly (38, Fig. 1) into the central space (see Fig. 1, the rail assembly is located in a central space between 32 and 91 for example); and positioning the first sensor (50, Fig. 1) on the first interior rail assembly proximate the first vessel (see Fig. 1, proximate first vessel 32).  Re. Cl. 19, Rutherford discloses raising the first interior rail assembly in the central space (see Fig. 1, using handle 24, Fig. 3; the user must raise the device to be located on top of the vessel 32 and into the central space as shown in Fig. 1).  Re. Cl. 25, Rutherford discloses moving the first sensor into contact with the first vessel upon actuation in a first direction (see Fig. 1, moving sensor into contact with the fist vessel 32 by moving it in a first direction to the position shown in dashed lines by 88 or 89).  Re. Cl. 28, Rutherford discloses inserting the first interior rail assembly into the central space (see Fig. 3, rolling the rail assembly 38 on first vessel using 15-16). Re. Cl. 29, Rutherford discloses inserting the first interior rail assembly into the central space includes rolling the first interior rail assembly upon two of the first, second, third and fourth vessels (Col. 4, Lines 32-35; by analyzing tubes, the rail would be rolled on two of the vessels illustrated in Fig. 1).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Campbell device to include the scanner head of Rutherford since Rutherford states that such a modification enables a user to obtain more reliable and precise analytical results over time (Col. 5, Lines 5-8).  Such a modification would enable a user to detect any potential failures or weaknesses in the vessels.  

Allowable Subject Matter
Claims 18, 20-21, 22-24, 26-27, and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwin US 7159477, Face US 5535143, Ferguson US 5335422 and Betsill US 5088207.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632